ORDER
FELDMAN, Chief Justice.
The Court granted review of the Petition for Review filed by State Farm Mutual Automobile Insurance Co. and Cindy Hoekstra on March 19, 1996, ordering that the parties file supplemental briefs and the case be set for oral argument once briefing was complete.
The parties notified the Court in late August that they had arrived at a settlement and suggested that the Court’s grant of review be dismissed. Shortly thereafter, the Arizona Trial Lawyers Association filed a motion asking this Court to resolve the issues raised by the case in spite of the parties’ settlement or, in the alternative, to depublish the Court of Appeals’ opinion.
After consideration of all issues raised in this case and the various motions and responses filed herein,
IT IS ORDERED that the Arizona Trial Lawyers Association’s request to appear as amicus curia is denied.
IT IS FURTHER ORDERED that the Arizona Trial Lawyers Association’s Request to Resolve Case Despite Settlement is denied.
IT IS FURTHER ORDERED that the Arizona Trial Lawyers Association’s Motion to Depublish the Opinion of the Court of Appeals is denied.
IT IS FURTHER ORDERED that because the case is moot, the order granting review is vacated and the Petition for Review is dismissed.
IT IS FURTHER ORDERED that the Clerk of Court shall have this order published.